Citation Nr: 0210393	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  01-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of residuals of status post excision, malignant 
tumor of sternum with healed fracture, currently rated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1982 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The case was previously before the Board in August 2001, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service-connected residuals of status post excision, 
malignant tumor of sternum with healed fracture, are 
manifested by subjective numbness and pulling sensations, and 
a nontender scar, without muscle deficits.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of status post excision, malignant tumor of sternum 
with healed fracture, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.56 
and Codes 5012, 5297, 5302, 5303, 7803, 7804, 7805 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  

Specifically, the veteran's application for a higher 
evaluation is complete.  The rating decision, statement of 
the case, and supplemental statement of the case and a letter 
dated in March 2001 notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The veteran has been 
examined by VA and a medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Background  In January 1990, the veteran underwent a sternal 
resection with repair and pectoralis major advancement flap 
for the removal of a tumor from his sternum.  The Operation 
Report shows the pectoral muscles were dissected.  The 
xiphoid process of the sternum was dissected.  The entire 
costochondral junction on the left side was resected and the 
sternum was rotated right and laterally.  The internal 
mammary artery on the left had to be sacrificed.  The sternal 
tumor was resected and the defect was patched.  The pectoral 
flaps were sutured in place.  

VA outpatient clinic notes for 1990 and 1991 showed continued 
recovery.  

When the veteran was seen at the surgical clinic in January 
1992, his sternum was stable and there was no tenderness to 
palpation.  There was a 6-inch midline scar with 
hypopigmentation.  It was well healed.  There was no 
tenderness over the sternum.  

A VA clinical note dated in October 1999 reveals the presence 
of a mass under the left clavicle.  The notes do not show any 
sternum symptoms.  A December 1999 note shows the mass had 
been removed.  

In the report of the November 2001 VA examination, the 
physician noted that the growth on the left side of the chest 
was removed.  The doctor stated that it was a fatty tumor 
known as a lipoma, that it was benign, and totally unrelated 
to the malignant tumor of the sternum.  

As to the sternum residuals, the veteran's major complaint 
was of a pulling sensation in the area of the sternum when 
lifting or pulling with his arms.  Activities which used the 
pectoral muscles produced a pulling sensation at the sternum.  
He denied instability, breathing problems or any particular 
pain.  He denied increased sensitivity.  He stated that he 
primarily had numbness around the scar.  

Examination of the chest revealed a vertical scar, 
approximately 7 inches in length and 1 centimeter in width.  
It was slightly hypopigmented and non-tender.  There was an 
area approximately 5 centimeters in diameter at the proximal 
end of the scar on both sides, which was numb to touch.  
There were no chronic skin changes associated with the scar.  
Chest wall movement was within normal limits and there was no 
evidence of instability.  There was no impediment to 
respiration.  

Evaluation Criteria  Service-connected disabilities are rated 
in accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Malignant bone growths 
will be rated on the residuals.  38 C.F.R. Part 4, Code 5012 
(2001).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).  

Scaring  The Board has considered rating the residual scar.  
Superficial scars which are poorly nourished, with repeated 
ulceration will be rated as 10 percent disabling.  38 C.F.R. 
Part 4, Code 7803 (2001).  There is no evidence of 
ulceration.  To the contrary, the evidence shows the scar is 
well healed and there are no chronic skin changes.  Thus, the 
scar does not approximate the criteria for a rating under 
Code 7803.  

Superficial scars which are tender and painful on objective 
demonstration will be rated as 10 percent disabling.  
38 C.F.R. Part 4, Code 7804 (2001).  There is no evidence of 
pain on objective demonstration.  To the contrary, the 
reports consistently stated that the scar is nontender.  
Thus, the scar does not approximate the criteria for a rating 
under Code 7804.  

Scars can also be rated on limitation of function of part 
affected.  38 C.F.R. Part 4, Code 7805 (2001).  In this case, 
while the veteran may feel a pulling sensation with use, the 
medical reports show no affect on the actual functioning of 
the chest wall.  There is no impact on breathing, etc.  Thus, 
the scar does not approximate the criteria for a rating under 
Code 7805.  

The Board has also considered rating the disability as 
analogous to a disability of the ribs.  The current 10 
percent rating is appropriate for removal of a rib or 
resection of two or more ribs without regeneration.  
38 C.F.R. Part 4, Code 5297 (2001).  The service-connected 
surgery involved the resection of the entire costochondral 
junction on the left side.  This is more closely analogous to 
resection of two or more ribs than any other rating criteria.  
38 C.F.R. Part 4, including § 4.20 (2001).  The next higher 
rating would require removal of two ribs.  The surgery report 
shows that part of the sternum was removed and the resultant 
defect was patched.  This is not analogous to the removing 
ribs and leaving them out.  Thus, while the veteran's surgery 
involving resection approximates and is analogous to the 
resection of the ribs rated as 10 percent disabling, it is 
not analogous to removal of two or more ribs and does not 
approximate the requirements for a higher evaluation under 
these criteria.  38 C.F.R. Part 4, Code 5297 (2001).  

The Board has noted the muscle surgery and considered rating 
the disability under the criteria for a muscle injury.  
38 C.F.R. § 4.73 (2001).  Codes 5302 and 5303 provide 0 
percent ratings for slight muscle injuries and 20 percent 
ratings for moderate muscle injuries.  A moderately severe 
injury will be rated as 30 percent disabling on the dominant 
side and as 20 percent disabling on the non-dominant side.  A 
severe injury will be rated as 40 percent disabling on the 
dominant side and as 30 percent disabling on the non-dominant 
side.  38 C.F.R. Part 4, Codes 5302, 5303 (2001).  The 
veteran has reported feeling some pulling from time to time.  
This would be consistent with a slight injury and would not 
support a higher rating.  A higher rating would require 
significant objective evidence of muscle defects.  38 C.F.R. 
§ 4.56 (2001).  The medical evidence establishes that the 
muscle defects required for a higher or additional rating are 
not present in this case.  Thus, the muscle surgery residuals 
do not approximate the criteria for a higher rating on the 
basis of muscle injury.  38 C.F.R. § 4.73, including Codes 
5302, 5303 (2001).  

The veteran may feel that the disability has increased in 
severity and warrants a higher evaluation.  The most 
probative evidence as to the extent of the disability comes 
from the medical professionals who have treated and evaluated 
the veteran.  As discussed in detail above, the competent 
medical evidence establishes, by a preponderance of the 
evidence, that the service-connected chest disorder does not 
approximate and is not analogous to any applicable criteria 
for a higher evaluation.  Therefore, a higher evaluation must 
be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see supplemental statement of the 
case dated in January 2002), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   


ORDER

A higher evaluation of residuals of status post excision, 
malignant tumor of sternum with healed fracture, is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you. 

 


